Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-348
                      Lower Tribunal No. 15-770 SP
                          ________________


    Family Health Care Solutions, Inc., a/a/o Sucell Ferrer,
                                  Appellant,

                                     vs.

     Allstate Property and Casualty Insurance Company,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Milena
Abreu, Judge.

     Law Office of Chad A. Barr, P.A., and Chad A. Barr (Altamonte
Springs), for appellant.

      Shutts & Bowen LLP and Daniel E. Nordby and Jason Gonzalez
(Tallahassee) and Garrett A. Tozier (Tampa), for appellee.


Before LOGUE, SCALES and LOBREE, JJ.

     PER CURIAM.

     We affirm in part, reverse in part, and remand for further proceedings
consistent with our decision in First Med. & Rehab of Bradenton, LLC v.

Allstate Ins. Co., 343 So. 3d 691 (Fla. 3d DCA 2022) (affirming summary

judgment in favor of insurer to extent trial court found policy provided

sufficient notice of insurer’s intent to use statutory fee schedule but reversing

in part and remanding for further proceedings because record lacked

summary judgment evidence that insurer made payment pursuant to

schedule).




                                       2